             Case 3:18-cv-05639-RBL Document 156 Filed 07/11/19 Page 1 of 2



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        COALVIEW CENTRALIA, LLC, a                      CASE NO. C18-5639RBL
 9      Delaware limited liability company,
                                                        ORDER
10                            Plaintiff,
                 v.
11
        TRASALTA CENTRALIA MINING
12      LLC, A Washington limited liability
        company, and TRANSALTA
13      CORPORATION, a Canadian
        corporation,
14
                              Defendants.
15

16
            THIS MATTER is before the Court on Plaintiff’s Motion to Compel Production of
17
     Documents Outstanding in Response to Plaintiff’s Request for Production [Dkt. #143] and in
18
     Transalta Centralia Mining, LLC’s Motion to Compel Discovery Responses [Dkt. #145]. The
19
     Court has reviewed the materials for and against the motions. Based on the review of the
20
     material, the Court GRANTS the Plaintiff’s Motion to Compel with a deadline for response of
21
     production on July 30, 2019. The Court DENIES Transalta’s Motion to Compel: the request for
22
     financial information beyond publicly available information is burdensome.
23

24


     ORDER - 1
                 Case 3:18-cv-05639-RBL Document 156 Filed 07/11/19 Page 2 of 2



 1              The Court DENIES reciprocal motions for terms or attorneys’ fees against the opposing

 2   parties.

 3              Dated this 11th day of July, 2019.

 4

 5                                                         A
                                                           Ronald B. Leighton
 6                                                         United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
